Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is considered to be applicant’s prior Korean patent 10-1654508, which discloses most of the structure claimed. The instant claims differ in addition of a washing unit comprising upper and lower support pipes with spray holes, an air compressor and an additional booster air compressor, which is not taught or suggested by the prior art of record. A machine translation of the description of the prior patent has been made of record. References of general interest include Ciabattari, Schulz, Eijt and Tsai.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778